     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert Riether, Esq.
 2   Nevada Bar No. 12076
     7785 W. Sahara Ave, Suite 200
 3   Las Vegas, NV 89117
     (702) 475-7964; Fax: (702) 946-1345
 4
     rriether@wrightlegal.net
 5   Attorney for Plaintiff, U.S. Bank National Association as Legal Title Trustee on behalf of
     USROF IV Legal Title Trust 2015-1
 6
 7                                      U.S. DISTRICT COURT
                                        DISTRICT OF NEVADA
 8
     USROF IV LEGAL TITLE TRUST 2015-1, BY                Case No.: 2:17-cv-00445-APG-EJY
 9   U.S. BANK NATIONAL ASSOCIATION, AS
10   LEGAL TITLE TRUSTEE,                                 STIPULATION AND ORDER TO
                                                          EXTEND DEADLINE FOR PLAINTIFF
11                  Plaintiff,                            TO FILE ITS RESPONSE TO MOTION
            vs.                                           TO DISMISS AND JOINDER
12                                                        THERETO
13   SPINNAKER POINT AVENUE TRUST;
     RIVER GLIDER AVENUE TRUST; SATICOY                   (FIRST REQUEST)
14   BAY, LLC SERIES 5982 SPINNAKER POINT
     AVENUE; MOUNTAIN GATE AT SUNRISE
15   MOUNTAIN HOMEOWNERS’
16   ASSOCIATION; ABSOLUTE COLLECTION
     SERVICES, LLC,
17
                    Defendants.
18
            Plaintiff U.S. Bank National Association as Legal Title Trustee on behalf of USROF IV
19
     Legal Title Trust 2015-1 (“U.S. Bank”), by and through its counsel of record, Robert Riether,
20
     Esq. of the law firm Wright, Finlay & Zak, LLP; Defendants Spinnaker Point Avenue Trust,
21
     River Glider Avenue Trust and Saticoy Bay, LLC Series 5982 Spinnaker Point Avenue
22
     (collectively “Buyers”), by and through their counsel of record, Michael F. Bohn, Esq. and
23
     Adam Trippiedi, Esq., of The Law Office of Michael F. Bohn; Defendant Mountain Gate at
24
     Sunrise Mountain Homeowners’ Association (the “HOA”), by and through its counsel of
25
     record, Edward D. Boyack, Esq., of the law firm Boyack, Orme & Anthony; and Defendant
26
     Absolute Collection Services, LLC (the “HOA Trustee”), by and through through its counsel of
27
     record, Shane D. Cox, Esq., hereby stipulate as follows:
28

                                                Page 1 of 3

         Stipulation and Order to Extend Deadline for Plaintiff to File its Response to Motion to
                        Dismiss and Joinder Thereto (2:17-cv-00445-APG-EJY)
 1            1.     Buyers filed their Renewed Motion to Dismiss Amended Complaint (Buyers’
 2   Motion”) on October 10, 2019 [ECF No. 50];
 3            2.     The HOA filed its Joinder to Buyers’ Motion (“HOA’s Joinder”) on October 15,
 4   2019 [ECF No. 52];
 5            3.     The deadline for U.S. Bank to file a response to Buyers’ Motion and HOA’s
 6   Joinder is October 24, 2019;
 7            4.     In order to allow U.S. Bank to more fully evaluate pending settlement offers and
 8   due to U.S. Bank counsel’s vacation and conference scheduling, the Parties have agreed to
 9   extend the deadline to file a response to Buyers’ Motion and HOA’s Joinder by two weeks, to
10   November 7, 2019.
11   ///
12
13   ///
14
15   ///
16
17   ///
18
19   ///
20
21   ///
22
23   ///
24
25   ///
26
27   ///
28

                                                 Page 2 of 3

           Stipulation and Order to Extend Deadline for Plaintiff to File its Response to Motion to
                          Dismiss and Joinder Thereto (2:17-cv-00445-APG-EJY)
                      1          5.      This is the first request to extend the deadline for briefing related to renewed
                      2   motions for summary judgment. The Parties have entered into this agreement in good faith and
                      3   not for purposes of delay or prejudice to any party.
                      4          IT IS SO STIPULATED.
                      5   DATED this 21st day of October, 2019.              DATED this 21st day of October, 2019.
                      6
                          LAW OFFICE OF MICHAEL F. BOHN                      WRIGHT, FINLAY & ZAK, LLP
                      7
                          /s/ Michael F. Bohn, Esq.           _              /s/ Robert A. Riether, Esq.         __
                      8   Michael F. Bohn, Esq.                              Robert A. Riether, Esq.
                      9   Nevada Bar No. 1641                                Nevada Bar No. 12076
                          Adam R. Trippiedi, Esq.                            7785 W. Sahara Ave, Suite 200
                  10      Nevada Bar No. 12294                               Las Vegas, NV 89117
                          2260 Corporate Circle, Suite 480                   Attorneys for Plaintiff U.S. Bank National
                  11
                          Henderson, NV 89074                                Association as Legal Title Trustee on behalf
                  12      Attorneys for Defendants Spinnaker Point           of USROF IV Legal Title Trust 2015-1
                          Avenue Trust, River Glider Avenue Trust and
                  13      Saticoy Bay, LLC Series 5982 Spinnaker
                          Point Avenue
                  14
                  15      DATED this 21st day of October, 2019.              DATED this 21st day of October, 2019.

                  16      ABSOLUTE COLLECTION SERVICES,                      BOYACK ORME & ANTHONY
                  17      LLC

                  18      /s/ Shane D. Cox, Esq.                   _         /s/ Kelley Blatnik, Esq.          _
                          Shane D. Cox, Esq.                                 Edward D. Boyack, Esq.
                  19      Nevada Bar No. 13852                               Nevada Bar No. 5229
                  20      8440 W. Lake Mead Blvd., Suite 210                 Kelley Blatnik, Esq. (Of counsel)
                          Las Vegas, NV 89128                                Nevada Bar No. 12768
                  21      Attorneys for Defendant Absolute Collection        7432 W. Sahara Ave.
                          Services, LLC                                      Las Vegas, NV 89117
                  22                                                         Attorneys for Defendant Mountain Gate at
                  23                                                         Sunrise Mountain Homeowners Association

                  24
                                                                      ORDER
                  25
                  26             IT IS SO ORDERED.
                                                                                 ________________________________
                  27                                                             UNITED STATES DISTRICT JUDGE
                  28                                                             Dated: October 21, 2019.

                                                                      Page 3 of 3
1123741/35355818v.1
                              Stipulation and Order to Extend Deadline for Plaintiff to File its Response to Motion to
                                             Dismiss and Joinder Thereto (2:17-cv-00445-APG-EJY)
